System and Method for Converting Chemical Energy Into Electrical Energy Using Nano-Engineered Porous Network Materials

Primary Examiner: Gary Harris 		Art Unit: 1727       July 15, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/10/14 and 01/22/15 were considered by the examiner.

Drawings
3.	The drawings were received on 03/04/2020.  These drawings are acceptable.

Election/Restrictions
4.	Claims 19-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4-5, 13 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2006/0210706.
 	As to Claim 1, Chen discloses an energy conversion device for conversion of chemical energy into electricity (solid oxide fuel cell, see abstract), comprising: a first electrode (16); a substrate connected to said first electrode (nickel layer, [0027]); a three-dimensioned textured porous semiconductor layer disposed over said substrate (anode 30 on a textured surface, see figure 1). Said three-dimensioned textured porous semiconductor layer having a nano- engineered structure (see figure 1e, [0024]).  A porous catalyst material on at least a portion of said three-dimensioned textured porous semiconductor layer that contacts a fuel and an oxidizer (electrolyte, [0024]).  Wherein at least some of the porous catalyst material enters the nano-engineered structure of said three-dimensioned textured porous semiconductor layer to form an intertwining region (figure 1e is considered an intertwining region).  The porous catalyst material and the three-dimensioned textured porous semiconductor layer forming solid-state junctions [0031].  Wherein the solid-state junctions are inherently p-n junctions; and a second electrode (interface or boundary between materials as illustrated in figure 1 and combined with complex thin film porous electrode structure [0038]).  See MPEP 2112.  Wherein electrons from the porous catalyst material are injected into (deposited) the three-dimensioned textured porous semiconductor layer [0036-0038].  Wherein an electrical potential is formed between the first electrode and a second electrode during chemical reactions between the fuel and oxidizer in contact with the porous catalyst material [0047].  
 	As to Claim 2, Chen discloses the energy conversion device of claim 1, wherein the substrate is patterned to create a three-dimensional surface, thereby providing increased surface area for chemical reactions (textured nickel foil, [0022]).  
	As to Claim 4, Chen discloses the energy conversion device of claim 2, wherein the substrate is textured such that peaks and valleys are formed [0022].  
 	As to Claim 5, Chen discloses the energy conversion device of claim 1, further comprising a non-porous semiconductor layer is in between the substrate and the three-dimensioned textured porous semiconductor layer (LSCO thin film [0034]). 
 	As to Claim 13, Chen discloses the energy conversion device of claim 1, wherein the three-dimensioned textured porous semiconductor layer comprises a dielectric (insulating YSZ layer is considered a dielectric, [0042]).  
 	As to Claim 18, Chen discloses the energy conversion device of claim 1, where the three-dimensioned textured porous semiconductor layer are chosen from a group including zirconium, cerium, (YSZ/doped CeO2 [0042]).

Allowable Subject Matter
6.	Claims 3, 6-12, 14-17 & 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 3 requires the energy conversion device of claim 2, wherein the substrate is patterned such that nano-wires are formed.  
 	Claim 6 requires the energy conversion device of claim 1, wherein the porous catalyst layer is formed with nano-particles.  
 	Claim 7 requires the energy conversion device of claim 1, wherein the porous catalyst layer is formed with nano-clusters.  
 	Claim 8 requires the energy conversion device of claim 1, wherein the porous catalyst layer is formed with nano-wires.  
 	Claim 9 requires the energy conversion device of claim 1, wherein the three-dimensioned textured porous semiconductor layer is formed with nano-particles.  
 	Claim 10 requires the energy conversion device of claim 1, wherein the three-dimensioned textured porous semiconductor layer is formed with nano-clusters.  
 	Claim 11 requires the energy conversion device of claim 1, wherein the three-dimensioned textured porous semiconductor layer is formed with nano-wires.  
 	Claim 12 requires the energy conversion device of claim 1, wherein the three-dimensioned textured porous semiconductor layer is a porous nano-engineered structure with percolating networks.  
 	Claim 14 requires the energy conversion device of claim 13, wherein the dielectric is a porous nano-engineered structure with percolating networks.  
 	Claim 15 requires the energy conversion device of claim 13, wherein the dielectric is formed with nano-particle es.  
 	Claim 16 requires the energy conversion device of claim 13, wherein the dielectric is formed with nano-clusters.  
 	Claim 17 requires the energy conversion device of claim 13, wherein the dielectric is formed with the nano-wires.  
 	Claim 37 requires the energy conversation device of claim 1, wherein the fuel and the oxidizer comprise a monopropellant.
 	The objected to claims provide sufficient specificity when combined with any intervening claim and independent Claim 1 as they do not appear to be obvious over the art made of record.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727